Citation Nr: 1605270	
Decision Date: 02/10/16    Archive Date: 02/18/16

DOCKET NO.  06-34 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to November 23, 2012.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran served on active duty from May 1977 to May 1981.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In her November 2006 Substantive Appeal, the Veteran requested a hearing before the Board.  She withdrew her request in a writing received at VA in December 2006.  

The Board remanded the TDIU matter in September 2008, April 2010, and May 2014.  It is now properly before the Board for appellate consideration.  


FINDING OF FACT

The Veteran has been unable to secure and follow a substantially gainful occupation, by reason of service-connected disabilities, since VA received her claim on December 17, 2004.  


CONCLUSION OF LAW

The criteria for grant of a TDIU were met as of December 17, 2004.  38 U.S.C.A. § 1155, 5107, 5110 (West 2014); 38 C.F.R. § 3.102, 3.400, 4.16(b) (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Prior to December 17, 2004, service connection had not been established for any disability.  

VA received the Veteran's claim of entitlement to service connection, that led to this appeal, on December 17, 2004.  She claimed entitlement to VA disability compensation for disability due to a lower back (spine) injury incurred during active service, and reported that she suffered low back pain radiating into her legs and from neuropathy.  She stated that she was unable to sit, drive or work at a desk or computer.  The Agency of original jurisdiction (AOJ) determined that this was a claim for service connection for a low back disability, with radiculopathy, and for an initial rating to include a TDIU.  

In the October 2005 rating decision on appeal, the AOJ granted service connection for low back pain, with degenerative disc disease, and bilateral lower extremity radiculopathy, and assigned a 10 percent disability rating, effective December 17, 2004.  The AOJ also denied entitlement to a TDIU.  In a May 2007 rating decision, the AOJ granted service connection for radiculopathy of each lower extremity and assigned a 10 percent rating for each such disability.  In a September 2008 decision, the Board granted an effective date of December 17, 2004 for the two separate radiculopathy ratings.  

Subsequent decisions increased the ratings for each of these manifestations of her low back disability.  Her combined disability rating for compensation purposes was 30 percent from December 17, 2004, 40 percent from December 5, 2006, and 60 percent from November 23, 2012.  

The criteria for a TDIU are set out at 38 C.F.R. § 4.16 (2015), the authority for which is 38 U.S.C.A. § 1155.  There are two subsections.  Subsection (a) is referred to as "schedular TDIU" and subsection (b) is referred to as "extraschedular TDIU."  The practical distinction amounts to what entity, a regional office or the Director, Compensation Service, is the AOJ, but once the appropriate AOJ has made the initial decision, the Board has jurisdiction to grant or deny a perfected appeal as to entitlement to a schedular or an extraschedular TDIU.  See Wages v. McDonald, 27 Vet. App. 233 (2015).  

A schedular TDIU may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities: Provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

If the subsection (a) percentage requirements are not met, a veteran who is unable to secure and follow a substantially gainful occupation by reason of service-connected disability shall be assigned a TDIU but rating board should submit the case to the Director, Compensation Service, for extraschedular consideration.  38 C.F.R. § 4.16(b).  

The Veteran does not meet the percentage requirements for a schedular TDIU prior to November 23, 2012.  

Of record is a May 2009 Memorandum from the Appeals Management Center (AMC) to the Director, Compensation Service, referring the extraschedular TDIU.  In August 2009, the Director, Compensation Service denied an extraschedular TDIU.  

VA afforded the Veteran an examination of her back in April 2005.  She was described at that time as wheelchair bound because she could not walk due to leg pain.  Also noted was that her back pain radiated into her legs with sitting more than fifteen minutes as well as other activities and that she reported spending most of her time in bed with pillows under her legs.  The Veteran reported that she stopped working in 1997 due to her back condition; she also reported that she was unable to walk due to a foot condition, the etiology of which was unclear at the time.  She reported that she was unable to drive, required assistance in cooking and cleaning, and could not engage in hobbies that required sitting, all due to her low back disability.

The examiner stated that the Veteran's use of a wheelchair was unrelated to her back condition and stated that her foot and lower leg conditions were unrelated to her back but rather were peripheral neuropathy - he provided no reason for this conclusion regarding peripheral neuropathy so the Board affords it no weight.  As to the effect of her condition on her usual activities, he reported that she had no limitations but the reasoning was that she did not work.  He also noted that she left her job in 1997 because of back pain.  This is evidence that the Veteran's low back disability rendered her unemployable as early as 1997.  

In December 2008, and pursuant to the Board's September 2008 Remand, VA afforded the Veteran another examination.  The examiner noted her report of pain with prolonged standing or sitting, that eased with lying down with knees bent.  The examiner stated that the Veteran's back had no effect on her occupation because she has been unemployed since 1997 when she stopped working as a secretary because she was unable to sit or walk for prolonged periods.  He also stated that she needed assistance getting in and out of the bathtub.  He stated that she was able to drive but based this solely on the fact that she had a driver's license.  

In response to the requested opinion as to whether her low back disability prevented her from securing or following a substantially gainful occupation, the examiner stated as follows:  "It is more likely than not that the veterans (sic) current findings are related to pain intolerance effecting (sic) her ability to work and less likely due to the back condition itself.  Subjective symptoms ought weight (sic) the objective findings."  

This opinion is not clear.  The Board now understands it to mean that the Veteran's low back disability results in pain that makes her unable to secure and follow a substantially gainful occupation - evidence favorable to the grant of a TDIU.  A Veterans Law Judge who reviewed the case in In August 2011 understood it to be an inference that the Veteran had a psychiatric disorder perhaps secondary to her low back disability and remanded the matter to the AOJ for a mental disorders examination.  VA afforded the Veteran the examination in October 2011.  The examiner indicated that the Veteran has chronic pain, but no psychiatric diagnosis and her depression and anxiety associated with her physical disabilities resolved years earlier.  

The record does not show that the Veteran is other than credible in her reports of pain due to her low back disability.  The Board thus finds that the December 2008 medical opinion is favorable to a finding that the Veteran has been unable to secure and follow a substantially gainful occupation by reason of her service connected low back disability during the entire course of her claim and appeal.

VA again examined the Veteran in November 2012.  The examiner provided a medical opinion that the Veteran's low back condition rendered her unable to secure and follow a substantially gainful occupation since 1997.  

The Board finds that the Veteran's low back condition, service connection for which was established as of December 17, 2004, has rendered her unable to secure and follow a substantially gainful occupation since prior to December 17, 2004.  

Statute provides that., unless specifically provided otherwise in this chapter, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a).  The effective date of an award of disability compensation to a veteran shall be the day following the date of the veteran's discharge or release if application therefor is received within one year from such date of discharge or release.  38 U.S.C.A. § 5110(b).  The claim that led to this appeal was received December 17, 2004 and was not a claim for increase because service connection had not yet been established for any disability.  

For the reasons stated below, the Board concludes that the appeal must be granted and a TDIU awarded effective December 17, 2004.  

Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  VA provided adequate notice in letters sent in February 2005, March 2006, and June 2006.  Although some of the notice was sent after the initial unfavorable adjudication, the Veteran had a meaningful opportunity to participate in the processing of her claim after the notice was sent and it was adjudicated by the AOJ after adequate notice was sent.  Any timing defect is therefore harmless error.  

VA has a duty to assist a claimant in the development of a claim. This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  As detailed in the Merits section of this decision, VA provided adequate examinations in this case.  

Review of the record shows that there has been compliance with the directives provided in the Board Remands.  See Stegall v. West, 11 Vet. App. 268 (1998).  

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  

ORDER

TDIU is granted effective December 17, 2004.



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


